        Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 1 of 26




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                           Atlanta Division

    RICARDO WILSON,               )
                                  )
           Plaintiff,             )             Civil Action No.:
                                  )             1:18-CV-05014-AT
      v.                          )
                                  )
 ROBERT (R. KELLY) KELLY, RCA, )
 and SONY MUSIC                   )
 ENTERTAINMENT, INC.              )
                                  )
           Defendants.            )
__________________________________)

       DEFENDANT SONY MUSIC ENTERTAINMENT’S MOTION TO
    DISMISS PLAINTIFF’S AMENDED COMPLAINT, MADE BY SPECIAL
      APPEARANCE, AND INCORPORATED MEMORANDUM OF LAW

       Defendant Sony Music Entertainment1 (referred to herein as “Sony”) hereby

specially appears and submits this Motion to Dismiss the Amended Violation of the

United States Copyright Laws, Supporting Memorandum of Law and Request for

Hearing (the “Amended Complaint”) filed by Plaintiff Ricardo Wilson’s




1 Defendant Sony Music Entertainment is incorrectly identified as “Sony Music
Entertainment, Inc.” Defendant RCA Records also is incorrectly named in the
Amended Complaint as “RCA.” Even if properly named, RCA Records is not a
proper defendant. It is a division of Sony, and not a standalone corporate entity.
Any references to “Sony” herein also refer to Defendant RCA Records.
Furthermore, RCA was not served in this litigation.
        Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 2 of 26




(“Plaintiff”). The entirety of Plaintiff’s Amended Complaint should be dismissed as

to Defendant Sony for the many reasons discussed below.

                                    Introduction

      At its core, this lawsuit involves a dispute between Plaintiff and R&B artist

R. Kelly regarding the money earned from, and their rights to, a certain musical

composition that Plaintiff alleges was jointly created. Plaintiff readily admits that

he struck a deal with R. Kelly such that the two would split the income from his

contributions as an alleged co-author:

   • “The main issue is whether or not [R.] Kelly was wrong for putting the record
     on the album without having purchased the song through the proper channels.
     Am. Compl., p.3.

   • “Parker [R. Kelly’s alleged manager] consistently informed [Plaintiff] that
     he would be compensated for the song, album title, tour, digital downloads,
     etc. and everything else derived from the original lyrics and song LOVE
     LETTER.” Id., p.8.

He also does not plead that Sony was ever aware of his contributions to the song or

his agreement with R. Kelly’s manager to share in the profits. Nevertheless, he filed

suit against Sony seeking $5 million dollars in profits and damages. For the myriad

of reasons cited herein, Sony is not a proper party to this lawsuit.

      Furthermore, taking the allegations in his pleadings as true for purposes of the

instant Motion, Plaintiff contributed to the song’s title, lyrics and cadence. However,



                                           2
         Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 3 of 26




based on these same allegations, he cannot prove that he owns a valid copyright in

any element of the song other than possibly the lyrics or that Sony, the record label

that owns the copyright in the “Love Letter” sound recording that embodies the

performance of R&B artist R. Kelly, copied without authorization any elements of

his song in which he has a copyrightable interest. Therefore, this Court may properly

conclude that Sony is not a proper party to this lawsuit.

        Furthermore, the statute of limitations on Plaintiff’s ownership claim expired,

at the latest, in November 2018. Since Plaintiff’s claim to ownership of the

copyright is fundamental to his infringement claim, his claim is time-barred. The

essence of Plaintiff’s claim, as he asserts, is whether R. Kelly wrongfully put

Plaintiff’s song on R. Kelly’s album without Plaintiff’s permission and without

paying Plaintiff in connection with the release of the song.2 Plaintiff has dragged

his feet in asserting these claims and should not be given a pass just because he was

incarcerated during part of the statute of limitations period. The exhibits to his

pleadings indicate that he had access to counsel during his incarceration and, thus,

his undue delay in filing such claims against Defendant Sony is inexcusable and

time-barred.




2
    See Amended Complaint (“Am. Compl.”) at pp.3-4.

                                           3
        Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 4 of 26




                           Summary of Alleged Facts3

      Plaintiff Ricardo Wilson, a freelance songwriter, purports to assert claims

based on a musical composition entitled “Love Letter” that he allegedly wrote while

incarcerated (the “Song”). See Amended Complaint (“Am. Compl.”), p.2. As

alleged by Plaintiff, Defendant Robert Kelly, p/k/a R. Kelly (“R. Kelly”) is a

Grammy Award winning recording artist who “was signed in a recording contract

with RCA [R]ecords.” Id. Defendant Sony Music Entertainment is a record

company, and RCA Records is a division of Sony.4 Id., pp. 4, 5.

      Plaintiff alleges in the Amended Complaint that he authored (specifically that

he “created the [S]ong’s title, concept, cadence and some of the words” of) the R&B

song “Love Letter” while he was serving time in Manchester, Kentucky federal

prison in 2008. Id., pp. 2-4. Prior to the release of the Song, Plaintiff and Renaldo

Parker (“Parker”), who Plaintiff claims was R. Kelly’s manager, were serving time

together and were neighbors in the same prison unit. Id., p.3. Parker, hearing that

Plaintiff had writing potential, purportedly approached Plaintiff about sending some

of his songs to R. Kelly. Id. Plaintiff agreed. Id. According to Plaintiff, Parker


3
  For purposes of this Motion only, Sony treats the well-pleaded facts of the
Amended Complaint as true. Sony reserves the right to deny any of the factual
allegations in the Amended Complaint if the instant Motion to Dismiss is not granted
and it has to file an Answer.
4
  RCA Records is a division of Sony and not a standalone corporate entity.

                                         4
        Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 5 of 26




directed Wilson to speak with one of R. Kelly’s purported business associates on a

pay phone in the prison. Id., p.6. During this conversation, R. Kelly’s alleged

business associate, “Tom Tom,” told Plaintiff that he was visiting R. Kelly at a

recording studio, and R. Kelly had been given a package with Plaintiff’s sheet lyrics

inside. Id. On this call, Wilson purportedly told Tom Tom that of all of his works,

he liked “Love Letter” the most. Id., p.7. When asked to sing the song, Plaintiff

stated, “I cannot sing, I repeat, I cannot sing. I wish I could, I only write. But here’s

the cadence” and then proceeded to modulate his voice over the pay phone. Plaintiff

contends that the cadence he “translated” over the phone that day was the same

melody that R. Kelly chants at the beginning of the Song. Id.

      Subsequently, in 2010, the Plaintiff alleges that the Song was released by

Defendant “RCA.” Id., p.7. For purposes of this Motion, Sony refers to the sound

recording embodying the performance of a composition owned by R. Kelly titled

“Love Letter” as the “Recording.”5 But Plaintiff claims that the Recording embodies

his Song, and the Song sold millions of digital downloads and copies and was

performed in concerts by R. Kelly. Id., p.3. Per Plaintiff, the Song was also




5
 As set forth in greater detail herein, Sony holds a valid copyright interest in the
Recording.

                                           5
        Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 6 of 26




nominated for an American Grammy Award, and in 2011, was certified gold selling

500,000 copies. Id., p.5.

      Attached to Plaintiff’s Amended Complaint is a Certificate of Registration

with the U.S. Copyright Office (No. PAu -716-250).6 The “Nature of Work” of this

Registration is the song lyrics of the Song. The Copyright Office expressly notes in

the Certificate that “[r]egarding author information: deposit contains lyrics only.”

(emphasis added). Plaintiff’s Certificate is dated January 25, 2011, which is

subsequent to the release of the Recording.

      After Plaintiff was transferred to Pollock, Louisiana’s federal prison, he heard

what he claims to be his Song being broadcasted nationally on the radio. Id., p.3.

Plaintiff admits that “[R.] Kelly changed a lot of the words,” but Plaintiff contends

that he “kept the cadence and title, which is also the title of the album.” Id., p.4.

According to Plaintiff, R. Kelly had been given permission to record the Song, but

Plaintiff was never given any writing credits or compensation in exchange for his

contributions to the Song. Id., p.2.



6
  The exhibits referenced in Plaintiff’s Amended Complaint were neither attached to
the Amended Complaint nor filed with the Court. On March 25, 2018, Defendant’s
counsel contacted Plaintiff and requested copies of his exhibits and informed him
that they had not been filed as a part of the Court’s record. For the Court’s
convenience, a copy of Plaintiff’s Certificate of Registration, which was referenced
in the Amended Complaint but was not filed, is attached hereto as Exhibit “1.”

                                          6
        Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 7 of 26




      Based on the foregoing, Plaintiff alleges that Defendants committed copyright

infringement under “title 17 U.S.C. 102(a) [and] Chapter 5 [U.S.C. 504(b)]” by

copying, distributing, producing and promoting the Song in connection with the

Recording. Id., pp.1, 5.    He has asserted a claim against Sony based on the

company’s involvement with the distribution, production and promotion of the Song

as allegedly embodied in the Recording, and his alleged right to receive

compensation in connection with that purported use of the Song. Id., p.5. While the

gravamen of Plaintiff’s claim is based on his alleged ownership of copyrights in the

Song, he does not assert ownership of any sound recording. See id. generally. In

connection with his alleged joint authorship of the Song, Plaintiff has asserted claims

under “title 17 U.S.C. 102(a) [and] Chapter 5 [U.S.C. 504(b)]” against all

Defendants seeking $5 Million Dollars in damages and profits.7




7
  Id., pp.1, 5. Since Plaintiff’s registration of the lyrics in the Song occurred after
R. Kelly’s registrations of ownership in the composition, Plaintiff is precluded from
recovering statutory damages. See 17 U.S.C. § 412; Cable/Home Commc'n Corp. v.
Network Prods., Inc., 902 F.2d 829 (11th Cir. 1990) (holding that copyright owner
must have registered copyright prior to infringement in order to obtain statutory
damages in copyright infringement action.)

                                          7
              Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 8 of 26




                           Argument and Citations to Authority

I.           Plaintiff’s Copyright Infringement Claim Against Sony Fails as a Matter
             of Law.

             a. Standard of Review

             A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the

     complaint to state a claim upon which relief may be granted. The allegations in the

     complaint must be “enough to raise a right to relief above the speculative level.” Bell

     Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). To survive a Rule 12(b)(6) motion,

     the complaint must establish that the requested relief is “plausible on its face.”

     Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009) (quoting Twombly, 550 U.S. at 570).

     Conclusory allegations, legal conclusions and a “formulaic recitation of the elements

     of a cause of action” cannot withstand a motion to dismiss. United Techs. Corp. v.

     Mazer, 556 F.3d 1260, 1270 (11th Cir. 2009) (quoting Twombly, 550 U.S. at 555).

     Instead, the complaint must supply “enough fact[s] to raise a reasonable expectation

     that discovery will reveal evidence’ of [plaintiff’s] claim.” Am. Dental Ass’n v.

     Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (quoting Twombly, 550 U.S. at

     556).




                                               8
           Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 9 of 26




       b. Plaintiff fails to plead sufficient facts to prove that he owns a valid
          copyright in the Song’s title and/or its musical composition.

       “To make out a prima facie case of copyright infringement, a plaintiff must

show that (1) it owns a valid copyright in the work and (2) defendants copied

protected elements from the work.” Fey v. Panacea Mgmt. Grp. LLC, 261 F. Supp.

3d 1297, 1309 (N.D. Ga. 2017) (quoting Smith v. Casey, 741 F.3d 1236, 1241 (11th

Cir. 2014). To satisfy the first prong, a plaintiff must prove that the work is

copyrightable subject matter and that the plaintiff complied with applicable statutory

formalities. Latimer v. Roaring Toyz, Inc., 601 F.3d 1224, 1232-1233 (11th Cir.

2010); see also Star Athletica, L.L.C. v. Varsity Brands, Inc., 137 S. Ct. 1002, 1008

(2017) (“A valid copyright extends only to copyrightable subject matter.”). “The

Copyright Act of 1976 defines copyrightable subject matter as ‘original works of

authorship fixed in any tangible medium of expression.’” Id. (citing 17 U.S.C. §

102(a)). If a work is not “original” and is not “fixed in [a] tangible medium of

expression,” then it is not afforded protection under the Copyright Act. Id.

       Here, Plaintiff alleges that he “created the [S]ong’s title, concept,8 cadence,

and some of the words.” Am. Compl. at 4. Each of these elements is discussed below

in turn.


8
 Notably, a “concept” is not copyrightable. See 17 U.S.C. 102(b) (“In no case does
copyright protection for an original work of authorship extend to any idea,

                                          9
          Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 10 of 26




     i.      Plaintiff fails to plead a valid, protectable copyright interest in the title
             of the Song.

          Plaintiff cannot satisfy the elements of his claim for copyright infringement

because he cannot show that the title of the Song is ‘original’ so as to be protectable

under the Copyright Act. Copyright law is intended to protect creative expression

through an original work. See Feist Publications, Inc. v. Rural Tel. Serv. Co., 499

U.S. 340 (1991) (holding that originality, for copyright purposes, is constitutionally

mandated for all works.). “Original, as the term is used in copyright, means only

that the work was independently created by the author (as opposed to copied from

other works), and that it possesses at least some minimal degree of creativity.” Lil'

Joe Wein Music, Inc. v. Jackson, 245 F. App'x 873, 878 (11th Cir. 2007) (quoting

Feist, 499 U.S. at 345).

          As a general matter, song titles are not subject to copyright protection,

particularly where the title is a common phrase that is “used in everyday speech in a

variety of contexts.” Edwards v. Raymond, 22 F. Supp. 3d 293, 299 (S.D.N.Y. 2014);

see also 37 C.F.R. § 202.1(a) (articulating that “[w]ords and short phrases such as



…concept…regardless of the form in which it is described, explained, illustrated or
embodied in such work.”). Copyright does not cover ideas, concepts, and principles
themselves, only the form in which they are expressed. Fey v. Panacea Mgmt. Grp.
LLC, 261 F. Supp. 3d 1297 (N.D. Ga. 2017) (Copyright protection “extends only to
the particular expression of an idea and never to the idea itself.”)

                                             10
          Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 11 of 26




names, titles, and slogans” are not subject to copyright protection). Only if a song

title is “arbitrary, fictitious, fanciful, artificial, or technical” will courts even consider

whether copyright protection would attach. Tree Pub. Co., Inc. v. Warner Bros.

Records, 785 F. Supp. 1272, 1275 (M.D. Tenn. 1991) (internal citations omitted).

          The title to this Song is no exception. The phrase “Love Letter” is not original,

nor has Plaintiff alleged that this phrase was his original creation. It is undisputed

that the term “Love Letter” is a very common phrase in the English language. This

phrase is generic and is thus a non-copyrightable element of the Song. Since a claim

for copyright infringement cannot be based on a non-copyrightable element of a

work such as a song title, Plaintiff will not prevail on his claim for copyright

infringement as to the title of the Song as a matter of law. See e.g. Home Design

Servs., Inc. v. Turner Heritage Homes Inc., 825 F.3d 1314, 1324 (11th Cir. 2016) (If

“the similarity between two works concerns only non-copyrightable elements,” then

there can be no copyright infringement as a matter of law.).

    ii.      Plaintiff fails to plead a valid, protectable copyright interest in the so-
             called “cadence” of the Song.

          Another fatal flaw of Plaintiff’s infringement claim is based on his failure to

allege that the so-called “cadence” of the Song was ever “fixed” in a tangible

medium of expression.



                                             11
       Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 12 of 26




      A work is “fixed in a tangible medium of expression” when its embodiment
      in a copy or phonorecord, by or under the authority of the author, is
      sufficiently permanent or stable to permit it to be perceived, reproduced, or
      otherwise communicated for a period of more than transitory duration. A work
      consisting of sounds, images, or both, that are being transmitted, is “fixed” for
      purposes of this title if a fixation of the work is being made simultaneously
      with its transmission.

17 U.S.C.A. § 101. Copyright protection subsists in original works of authorship

fixed in any tangible medium of expression. 17 U.S.C. §102(a).

      Plaintiff’s Amended Complaint fails to allege that he ever “fixed” the alleged

cadence of the Song in a tangible medium of expression. While he alleges that the

lyrics to the Song were written down and sent to R. Kelly, (See Am. Compl. at pp.6-

7), he fails to allege that the “cadence” was ever recorded or otherwise fixed in a

tangible medium. Plaintiff alleges that he took the following measures with regards

to the musical composition of the Song:

      • “[He] would produce a harmony from surrounding sounds by humming to
        himself a rearranged melody, which would give him the rhythm to write
        the lyrics and compositions.” Id., p.6.

      • “[He] modulated his voice over the pay phone.” Id., p.7.

      • “He contest[s] that the cadence he translated over the phone to Tom Tom
        is the same melody that R. Kelly chants in the opening of the [Song].” Id.

Simply humming or modulating the “cadence” with his voice is not fixation in a

tangible medium. Nowhere in his Amended Complaint does he purport to have fixed



                                          12
           Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 13 of 26




the cadence in any tangible medium as required by the Copyright Act. Nor does

Plaintiff’s copyright registration extend to anything beyond the lyrics of the Song.

See Exhibit 1.

           For these reasons, Plaintiff is not entitled to copyright protection with respect

to the alleged “cadence” of the Song.9

    iii.      Plaintiff fails to plead that he has complied with applicable statutory
              formalities as it relates to the title and sound recording of the Song.

           Plaintiff also fails to plead sufficient facts necessary to show that he has

complied with applicable statutory formalities. Section 411(a) of the Copyright Act

requires registration of a copyright prior to filing an action for infringement of that

copyright, specifically stating that “no civil action for infringement of the copyright

in any United States work shall be instituted until preregistration or registration of

the copyright claim has been made in accordance with [the Act].” Smith v. Casey,

741 F.3d 1236, 1242 (11th Cir. 2014) (citing 17 U.S.C. § 411(a)). “Even the

beneficial owner of an exclusive right in a copyrighted work must still demonstrate

compliance with the Act's formalities, which require ‘preregistration or registration

of the copyright claim ... in accordance with this title.’” Id. “In a judicial proceeding,

‘[a] certificate of a registration made before or within five years after first publication


9
  For purposes of this Motion, Defendant will concede Plaintiff has properly pled
that his lyrics were fixed in a tangible medium of expression.

                                              13
       Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 14 of 26




of the work shall constitute prima facie evidence of the validity of the copyright and

of the facts stated in the certificate.’” Latimer v. Roaring Toyz, Inc., 601 F.3d 1224,

1233 (11th Cir. 2010) (citing 17 U.S.C. § 410(c)).

      Plaintiff contends that he “created the [S]ong’s title, concept, cadence and

some of the words.” Am. Compl., p.4. However, Plaintiff fails to plead sufficient

facts necessary to show that he has complied with the applicable statutory formalities

to register his alleged copyright interest in the title and “cadence” of the Song. As

reflected in Exhibit A of Plaintiff’s Amended Complaint, Plaintiff purports to hold

a copyright registration in the lyrics of the Song – but only the lyrics.10 Plaintiff has

not presented any other documents to show that he has registered for copyright

protection as to any other allegedly original elements of the Song nor has he alleged

that such documents exist.

      Moreover, Plaintiff does not allege that he ever recorded the Song or fixed it

in that fashion. Nor does the Copyright Registration attached to the Amended

Complaint cover a sound recording or any recorded elements of the Song11—it only




 Attached hereto as Exhibit 1.
10

11
  Sony’s copyright interest resides in the Recording, i.e. the sound recording of
“Love Letter.” A true and accurate copy of Sony’s Copyright Registration in the
Recording is attached hereto as Exhibit “2.”

                                           14
       Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 15 of 26




covers the lyrics.12 Since Plaintiff has failed to plead compliance with applicable

statutory formalities with respect to his purported contribution to the title, concept

and cadence of the Song, he cannot satisfy the first prong of his claim against Sony

for copyright infringement with respect to those elements.

      c. Plaintiff’s infringement claim against Sony fails because Plaintiff has
         implicitly acknowledged that Sony holds a license to the copyrighted
         material at issue.

      The second prong of a copyright infringement claim requires “the copying of

constituent elements of work that are original.” Calhoun v. Lillenas Publ'g, 298 F.3d

1228, 1232 (11th Cir.2002) (quoting Feist Publ'ns, Inc. v. Rural Tel. Serv. Co., 499

U.S. 340, 361 (1991)). To satisfy this prong, the plaintiff must establish that the

alleged infringer actually copied plaintiff’s copyrighted material.13 A claim for

infringement is not proper, however, when a joint author has properly licensed the

copyright in a joint work to a defendant. See Cambridge Univ. Press v. Becker, 863

F. Supp. 2d 1190, 1257 (N.D. Ga. 2012) (Under the Copyright Act, one joint author

may properly license the copyright in a joint work to a third party). A party who



12
   Notably Plaintiff has not pled, and cannot establish, that he has a protectable
copyright interest in any aspect of the Song other than the lyrics.
13
   Plaintiff has not pled, and cannot establish, that he has a protectable copyright
interest in any aspect of the Song other than the lyrics. And, notably, Plaintiff admits
that R. Kelly “changed a lot of the words.” Am. Compl., p.4. Thus, the Song is,
admittedly, not substantially similar to R. Kelly’s composition.

                                          15
       Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 16 of 26




enters into a valid contract for the license to reproduce a copyrighted work is not

considered an “infringer” under the Copyright Act. Id.

      In his Amended Complaint, Plaintiff readily admits that there was a

contractual relationship between R. Kelly and Sony for the release of “Love Letter.”

          • The song “LOVE LETTER” has sold millions of digital downloads
            and copies …The recordings were put out by Jive Records, a unit of
            Sony Music Entertainment. Am. Compl., p.3.

          • RCA and Sony are involved with producing, promoting and
            distributing music including the album LOVE LETTER. Id., p.5.

          • Artists who signed contracts with these three imprints were shifted to
            RCA. R. Kelly was one of the artists …Sony [M]usic remains the
            parent company to RCA in 2019. Id.

          • …the recorded song LOVE LETTER, which was released under
            Jive/RCA in 2010, and is continually owned by Sony Music
            Entertainment. Id., p.7.

As demonstrated above, Plaintiff, on the face of his Amended Complaint, implicitly

acknowledges that Sony was a proper licensee who had been granted a license from

R. Kelly and/or his publishing company to distribute “Love Letter.” Accordingly,

even if this Court were to find that Sony did any copying of the composition, “Love

Letter,” Sony did not copy Plaintiff’s Song, rather Sony had a license to record the

“Love Letter” composition that was written by R. Kelly.




                                        16
       Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 17 of 26




      Thus, since Sony’s use was authorized by at least one co-owner (i.e. R. Kelly),

there is no valid infringement action against Sony irrespective of whether Plaintiff

is a co-author of the composition. See Cambridge Univ. Press v. Becker, 863 F.

Supp. 2d 1190, 1257 (N.D. Ga. 2012) (Under the Copyright Act, one joint author

may properly license the copyright in a joint work to a third party).

II.   Plaintiff’s Claim Against Sony for Alleged Copyright Infringement Is
      Time-Barred.

      Any civil action under the Copyright Act must be “commenced within three

years after the claim accrued.” 17 U.S.C. § 507(b). The statutory limitations period

applicable to a copyright ownership claim begins to run when the plaintiff knows,

or in exercise of reasonable diligence should know, of the infringement. Black Box

Royalties, Inc. v. Universal Music Publ'g, Inc., No. 1:15-CV-04013-ELR, 2017 WL

3508727, at *6 (N.D. Ga. Feb. 21, 2017) (citing Lott-Johnson v. Estate of Goreau,

No. 1:14-cv-03104-WSD, 2015 WL 4389979, at *3 (N.D. Ga. July 15, 2015)). By

contrast, the statute of limitations for a copyright infringement claim operates under

the ‘separate-accrual rule,’ which states that an infringement action may be

commenced within three years of any infringing act, regardless of any prior acts of

infringement. See Black Box Royalties, Inc. v. Universal Music Publ'g, Inc., No.

1:15-CV-04013-ELR, 2017 WL 3508727, at *6 (N.D. Ga. Feb. 21, 2017) at *6

(“Under the separate-accrual rule, each time an infringing work is reproduced or

                                         17
       Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 18 of 26




distributed the infringer commits a new wrong and the ‘statute of limitations runs

separately from each violation.’”).

      In Master Mind Music, Inc., supra, this Court addressed, as a matter of first

impression, whether a time-barred ownership claim operates to bar an attendant

infringement claim. This Court looked at decisions in other circuits in order to reach

its decision that when the resolution of the ownership claim is fundamental to the

infringement claim, a time-barred ownership claim operates to bar the infringement

claim. Id. at *4 (citing Roger Miller Music, Inc. v. Sony/ATV Publ'g, LLC, 477 F.3d

383, 389–90 (6th Cir.2007) (“When claims for both infringement and ownership are

alleged, the infringement claim is timely only if the corresponding ownership claim

is also timely.”); Zuill v. Shanahan, 80 F.3d 1366, 1371 (9th Cir.1996) (where

“creation, rather than infringement, was the gravamen” of plaintiff's claim, accrual

of co-ownership claim was determinative); Ortiz v. Guitian Bros. Music, Inc., 2008

WL 4449314, at *3 (S.D.N.Y. Sept.29, 2008) (“Where, as here, a plaintiff's

copyright ownership is not conceded (and, in fact, the defendant holds a prior

copyright registration certificate for the disputed work), copyright ownership, and

not infringement, is the gravamen of the plaintiff's claim to which the statute of

limitations is applied.”)). This Court held that the determinative test is “whether an




                                         18
       Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 19 of 26




ownership claim is the gravamen of [a plaintiff’s] infringement claim.” Master Mind

Music, Inc. at *4.

      a. Since the gravamen of Plaintiff’s claim involves a dispute of copyright
         ownership, the separate accrual rule does not apply.

      As decided by this Court in Master Mind Music, Inc., the separate-accrual rule

does not apply when the gravamen of the dispute involves copyright ownership. See

also Black Box Royalties, Inc., at *6.         “Where the gravamen of a copyright

infringement suit is ownership, and a freestanding ownership claim would be time-

barred, any infringement claims are also barred.” Id. (“A plaintiff cannot avoid a

statute of limitations defense ‘by portraying an action as one for infringement when

copyright ownership rights are the true matter at issue.’ ”).

      In this lawsuit, Plaintiff’s copyright claim involves ownership. As in Master

Mind Music, Inc., supra, Defendant R. Kelly holds a copyright registration in the

composition for “Love Letter,” which is the disputed work in this litigation, and

therefore an actual controversy may exist between Plaintiff and R. Kelly concerning

copyright ownership and whether Plaintiff is a joint author or co-owner of the “Love

Letter” composition that was written by R. Kelly. In his Amended Complaint,

Plaintiff puts ownership of the copyrights in the Song at issue by asserting that “R.

Kelly recorded and released ‘LOVE LETTER’ a song [Plaintiff] wrote and [] holds

the copyright [in], without permission.” Am. Compl. at p.3 (emphasis added).

                                          19
       Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 20 of 26




Plaintiff goes on to assert that “[t]he main issue is whether or not [R.] Kelly was

wrong for putting the record on an album without having purchased the [S]ong

through the proper channels.” Id. (emphasis added).

      Moreover, Plaintiff is clearly disputing R. Kelly’s ownership in the copyrights

to R. Kelly’s composition also titled “Love Letter” as evidenced by Plaintiff’s

submission of Plaintiff’s copyright registration as an exhibit to the Amended

Complaint. See Exhibit 1.     Importantly, Plaintiff’s copyright registration is a PA

registration, which covers registrations for published or unpublished works of the

performing arts, including musical works; PA Registrations specifically do not

include sound recordings, i.e. “the work that results from the fixation of a series of

musical, spoken, or other sounds, but not the underlying musical or dramatic work.”

See   https://www.copyright.gov/forms/formpa.pdf.           Accordingly,    Plaintiff’s

ownership rights only would extend to the Song, not any recorded elements, and

Plaintiff’s Certificate of Registration expressly limits his rights to the lyrics only.

See Exhibit 1. Plaintiff’s Amended Complaint therefore only relates to the “Love

Letter” musical composition, which is not owned by Sony. Without any ownership

interest in a recorded version of the Song, Plaintiff cannot dispute with Sony whether

he owns the copyright in the Recording released by Sony.




                                          20
       Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 21 of 26




      b. Plaintiff had notice of R. Kelly’s ownership claim no less than three years
         prior to filing suit and thus his claim is time-barred.

      Plaintiff’s Amended Complaint, on its face, establishes that Plaintiff had

notice of Defendant’s claim, and the statute of limitations began running, no less

than three years prior to this lawsuit. Attached to Plaintiff’s Complaint is a demand

letter, dated January 22, 2016, which makes reference to a November 2015

“telephone correspondence” between Plaintiff’s former counsel, Christopher

Troutman, Esq., and counsel for R. Kelly, Derrel McDavid, Esq., wherein “potential

claims” against R. Kelly were discussed.14 Since Plaintiff’s former counsel was

discussing potential claims to be asserted against R. Kelly in November 2015,

Plaintiff cannot dispute that he was acutely aware of Defendant’s ownership claim

in – at the latest – November 2015. Despite his knowledge of the existence of a

claim for infringement against R. Kelly, Plaintiff, who had counsel at this time, did

not file suit. Accordingly, at the latest, the statute of limitations on Plaintiff’s claim

would have run in November 2018.

      Additionally, recordation of a document in the Copyright Office “gives all

persons constructive notice of the facts stated in the recorded document.” See 17

U.S.C. § 205(c); Master Mind Music, Inc., 2012 WL 6625754, at *9 (citing Margo


 For the Court’s convenience, a copy of the demand letter is attached hereto as
14


Exhibit “3.”

                                           21
       Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 22 of 26




v. Weiss, Case No. 96 Civ. 3842, 1998 WL 2558, at *5 (S.D.N.Y. Jan. 5, 1998),

aff’d, 213 F.3d 55 (2d. Cir. 2000) (“Any injury plaintiffs suffered by virtue of not

receiving credit as co-authors …first occurred [when] the song was written and the

copyright certificate listing the lyricists as authors was filed”)); Black Box Royalties,

Inc. at *6 (same). The copyright in the R. Kelly composition titled “Love Letter”

was registered with the U.S. Copyright Office in 2011.15 From that point forward,

Plaintiff had constructive knowledge of R. Kelly’s assertion of copyrights in his

composition titled “Love Letter.” See id. Plus, Plaintiff alleges that he heard the

Recording on the radio while in prison and would have had actual notice of any

alleged infringement at such time.

      Because Plaintiff had constructive notice of his copyright infringement claim

in 2011 – or in November 2015 at the very latest – and did not file suit within the

three-year statutory limitations period, his copyright claim must be dismissed.



15
   Sony respectfully requests that the Court take judicial notice of the document
containing links to the Copyright Office’s online database (as well as website
screenshots) for each of the copyright registrations in the composition “Love Letter”
authored by R. Kelly, attached hereto as Exhibit “4.” It is proper for this Court to
take judicial notice of the existence of such copyright registrations as well as the
listed registration date. The Court may take judicial notice that the contents of each
registration were created at least as early as March 31, 2011. See White v. Alcon Film
Fund, LLC, 52 F.Supp.3d 1308 (N.D.Ga.2014) (holding that courts may take judicial
notice of the Copyright Office’s online database.)


                                           22
       Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 23 of 26




                                     Conclusion

      For the reasons stated above, Plaintiff has failed to assert sufficient, provable

facts in support of his claim for copyright infringement against Sony and its division

RCA Records. Based upon the foregoing, Defendant Sony Music Entertainment

respectfully request that the Court DISMISS with prejudice Plaintiff’s Amended

Complaint for Plaintiffs’ failure to state a claim upon which relief may be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6).

      This 4th day of April, 2019.
                                       Respectfully submitted,

                                       s/ Jordan Fishman
                                       ___________________________
                                       Hayden Pace
                                       Georgia Bar No. 558595
                                       Jordan Fishman
                                       Georgia Bar No. 180796

                                       Counsel for Defendant Sony Music
                                       Entertainment
STOKES WAGNER, ALC
One Atlantic Center, Suite 2400
1201 W. Peachtree Street
Atlanta, GA 30309
404.766.0076 (tel)
404.766.8823 (fax)
hpace@stokeswagner.com
jfishman@stokeswagner.com




                                         23
       Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 24 of 26




                         CERTIFICATE OF COMPLIANCE

      The undersigned counsel hereby certifies that this document complies with

the type-volume limitations set forth in Rule 5.1 of the Local Rules of the Northern

District of Georgia and has been typed in Times New Roman 14 point.



                                             s/ Jordan Fishman
                                             ______________________________
                                             Jordan Fishman




                                        24
       Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 25 of 26




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                          Atlanta Division

RICARDO WILSON,                   )
                                  )
           Plaintiff,             )           Civil Action No.:
                                  )           1:18-CV-05014-AT
      v.                          )
                                  )
 ROBERT (R. KELLY) KELLY, RCA, )
 and SONY MUSIC                   )
 ENTERTAINMENT, INC.              )
                                  )
           Defendants.            )
__________________________________)


                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of DEFENDANT SONY MUSIC

ENTERTAINMENT’S MOTION TO DISMISS PLAINTIFF’S AMENDED

COMPLAINT, MADE BY SPECIAL APPEARANCE, AND INCORPORATED

MEMORANDUM OF LAW was electronically filed with the Court’s CM/ECF

system and a copy of same was sent to Pro Se Plaintiff of record below via U.S.

Mail, postage prepaid to the address below:

      Ricardo Wilson, pro se
      478 S. Atlanta Street
      Roswell, Georgia 30075

      Dated: April 4, 2019



                                        25
Case 1:18-cv-05014-JPB Document 20 Filed 04/04/19 Page 26 of 26




                                   s/ Jordan Fishman
                                   ______________________________
                                   Jordan Fishman




                              26
